DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission for Application #17/060,413, filed on 08/17/2022, has been entered.  The following is a NON-FINAL OFFICE ACTION in response to the request for continued examination.
Claims 1, 3-10, 12-16, and 18-19 are pending and have been examined. 
	



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, et al., Patent No. 10,580,028 B1 in view of Postrel, Pre-Grant Publication No. 2013/0339124 A1 and in further view of Whelan, et al., WIPO Publication WO 2019/161404 A1 (included as a PDF with this office action).
Regarding Claims 1 and 5, Williams teaches:
A method for person-to-person reward points gifting, comprising:
receiving, from a bank customer, a request to issue a reward points gift to a gift recipient, the request identifying gift recipient contact information for the gift recipient and a reward points amount (see Figure 5, Column 2, lines 50-59, Column 6, lines 47-58)
transferring the reward points amount to a gift recipient reward points account (see Figure 6 and Column 11, line 62-Column 12, line 21) 
Williams, however, does not appear to specify:
sending the notification to the gift recipient contact information for the gift recipient to log in a gift recipient account to redeem the reward points gift
transferring to a…rewards point account
receiving a log in at the gift recipient account and after receiving the log in, transferring the reward points…
Postrel teaches:
sending the notification to the gift recipient contact information for the gift recipient to log in a gift recipient account to redeem the reward points gift (see Figure 1 and [0113]-[0116])
transferring to a…rewards point account (see Figure 1 and [0113]-[0116])
receiving a log in at the gift recipient account and after receiving the log in, transferring the reward points… (see [0114]-[0116] in which the user receives a notification of gifted reward points and then either registers for an account and then logs into the account and then receives the reward points or logs into a guest account and then receives the reward points; see especially [0115] in which a recipient receives an email notification that they have been gifted reward points, and, in order to access and redeem the reward points, they first need to register with and log into their SWIFT account, [and [0114] in which they are already members and they just need to log in], and only once logged in are they transferred the reward points for redemption)
It would be obvious to one of ordinary skill in the art to combine Postrel with Williams because Williams already teaches transfer of reward points converted into currency of a recipient, and transfer of reward points would allow for transfer to a recipient that may want the amount in reward points, and sending a notification would allow both parties to have verification that the transfer is in process or completed.
Williams and Postrel, however, does not appear to specify:
comprising a date and time to send a notification of the reward points gift to the recipient
sending the notification…at the date and time in the request
Whelan teaches:
comprising a date and time to send a notification of the reward points gift to the recipient and sending the notification…at the date and time in the request (see at least [0110] in which the gift giver selects a date and time to send a notification of the gift to the gift recipient; the Examiner notes that even though the gift is not specified to be reward points, the gift of reward points has already clearly been taught by the other references above, so Whelan is being used only to meet the limitation of “a date and time to send the notification”) 
It would be obvious to one of ordinary skill in the art to combine Whelan with Williams and Postrel because Williams already teaches transfer of reward points converted into currency of a recipient, and Postrel already also teaches a notification, and allowing the gift giver to set a date and time for notification would allow them to control the timing, which is especially important if they are trying to achieve a certain effect or coincide with a personal event such as a birthday or holiday, making the system more attractive to use.


Regarding Claim 3, the combination of Williams, Postrel, and Whelan teaches:
the method of claim 1
Williams further teaches:
wherein the contact information for the gift recipient comprises at least one of a gift recipient email address and a gift recipient phone number (see Column 6, lines 47-59)



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Williams, et al., Patent No. 10,580,028 B1 in view of Postrel, Pre-Grant Publication No. 2013/0339124 A1 and in further view of Whelan, et al., WIPO Publication No. WO 2019/161 404 A1 and in further view of Bhagat, et al., Pre-Grant Publication No. 2020/0211124 A1.
Regarding Claim 4, the combination of Williams, Postrel, and Whelan teaches:
the method of claim 1
Williams, Postrel, and Whelan, however, does not appear to specify:
searching a plurality of customer profiles to identify a gift recipient customer profile using the gift recipient contact information
creating the gift recipient reward points account in response to the gift recipient not having a customer profile
Bhagat teaches:
searching a plurality of customer profiles to identify a gift recipient customer profile using the gift recipient contact information and creating the gift recipient reward points account in response to the gift recipient not having a customer profile (see [0032]-[0033] in which a sender is transferring a reward or currency to a recipient in a social network, and if the recipient does not have an account, the system automatically registers them for an account and then notifies them that they are designated to receive a gift transfer from the sender; the examiner notes that while Bhagat does not explicitly teach the “searching” limitation, the system receives recipient information and determines if they have an account, and therefore the cited paragraphs are considered to read on the “searching” limitation)
It would be obvious to one of ordinary skill in the art to combine Bhagat with Williams, Postrel, and Whelan because Williams already teaches a sender identifying recipient profile information as well as transferring to non-customer recipients, and initiating account creation for a recipient would allow the system to potentially gain another registered customer during a time when the recipient is more open to the possibility due to their pending reception of a gift, and the account would allow the recipient to then participate in the currency transfers facilitated by the system of Williams.  


Claims 6-7, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, et al., Patent No. 10,580,028 B1 in view of Whelan, et al., WIPO Publication No. WO 2019/161404 A1 and in further view of Goldstein, Patent No. 11,170,398 B1.
Regarding Claim 6, Williams teaches:
A method for person-to-person gifting of a cash-equivalent gift using reward points, comprising:
receiving, from a bank customer, a request to issue cash-equivalent gift to a gift recipient based on reward points, the request identifying gift recipient contact information for the gift recipient and a reward points amount (see Figure 5, Column 2, lines 50-59, Column 6, lines 47-58)
converting the reward points amount to the cash-equivalent gift (see at least Column 7, lines 25-44)
transferring the cash-equivalent gift to a gift recipient account (see Figure 6 and Column 11, line 62-Column 12, line 21) 
debiting a reward point account for the bank customer for the reward points amount (see Column 8, lines 33-61)
Williams, however, does not appear to specify:
sending a notification to the gift recipient contact information for the gift recipient to log in a gift recipient account to redeem the cash- equivalent gift
receiving a log in at the gift recipient account and in response to the log in, transferring the reward points…
Goldstein teaches:
sending a notification to the gift recipient contact information for the gift recipient to log in a gift recipient account to redeem the cash- equivalent gift (see Column 2, line 61-Column 3, line 3)
receiving a log in at the gift recipient account and after receiving the log in, transferring the reward points… (see Column 2, line 61-Column 3, line 3 and see also Column 5, lines 48-60 in which the recipient logs in in order to verify identify and only then is the cash-equivalent gift changed from pending status and transferred to their account)
It would be obvious to one of ordinary skill in the art to combine Goldstein with Williams because Williams already teaches transfer of reward points to a recipient account, and sending a notification would allow both parties to have verification that the transfer is in process or completed.
Williams and Goldstein, however, does not appear to specify:
comprising a date and time to send a notification of the reward points gift to the recipient
sending the notification…at the date and time in the request
Whelan teaches:
comprising a date and time to send a notification of the reward points gift to the recipient and sending the notification…at the date and time in the request (see at least [0110] in which the gift giver selects a date and time to send a notification of the gift to the gift recipient; the Examiner notes that even though the gift is not specified to be reward points, the gift of reward points has already clearly been taught by the other references above, so Whelan is being used only to meet the limitation of “a date and time to send the notification”) 
It would be obvious to one of ordinary skill in the art to combine Whelan with Williams and Goldstein because Williams already teaches transfer of reward points converted into currency of a recipient, and Goldstein already also teaches a notification, and allowing the gift giver to set a date and time for notification would allow them to control the timing, which is especially important if they are trying to achieve a certain effect or coincide with a personal event such as a birthday or holiday, making the system more attractive to use.


Regarding Claims 7 and 9, the combination of Williams, Goldstein, and Whelan teaches:
the method of claim 6
Williams further teaches:
wherein request comprises a form of the cash-equivalent gift comprising at least one of a digital deposit and an automated clearing house (ACH) transfer Column 3, lines 31-36 and Column 6, lines 20-26 )
**The Examiner notes that for claim 9 there seem to be steps missing, and so the examiner is unable to ascertain what is being claimed, and how the ACH transfer would be received from the recipient when claim 6, from which claim 9 depends, describes a transfer TO the recipient.  Therefore, the examiner suggests further amendment to clarify what the applicant intends to claim.**

Regarding Claim 12, the combination of Williams, Goldstein, and Whelan teaches:
the method of claim 6
Williams further teaches:
wherein the contact information for the gift recipient comprises at least one of a gift recipient email address and a gift recipient phone number  (see Column 6, lines 47-59)

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, et al., Patent No. 10,580,028 B1 in view of Goldstein, Patent No. 11,170,398 B1 and in further view of Whelan, et al., WIPO Publication No. WO 2019/161404 A1 and in further view of Ballout, Pre-Grant Publication No. 2013/0024360 A1.
Regarding Claims 8 and 10, the combination of Williams, Goldstein, and Whelan  teaches:
the method of claim 6
Williams further teaches:
transferring the cash-equivalent gift to a gift recipient account comprises causing the cash-equivalent gift to be sent to the gift recipient (see Figure 6 and Column 11, line 62-Column 12, line 21) 
Williams, Goldstein, and Whelan, however, does not appear to specify:
wherein the request comprises a form of the cash-equivalent gift comprising at least one of a paper check, an electronic or physical prepaid card, and a merchant stored value card 
Ballout teaches:
wherein the request comprises a form of the cash-equivalent gift comprising at least one of a paper check, an electronic or physical prepaid card, and a merchant stored value card, and the step of transferring the cash-equivalent gift to a gift recipient account comprises causing the cash-equivalent gift to be sent to the gift recipient (see Figure 9 and [0219]-[0221] in which the user request a transfer of funds from their account to a recipient and requests to create a physical check for mailing)
It would be obvious to one of ordinary skill in the art to combine Ballout with Williams,  Goldstein, and Whelan because Williams already teaches transfer of reward points to a recipient account, and the ability to request a transfer using such as a check or prepaid card would allow for transfer to recipients who may not be able to receive or use digital forms of payment and currency but could use physical forms of payment.  
**The Examiner notes that for claim 10 there seem to be steps missing, and so the examiner is unable to ascertain what is being claimed, and how the check or prepaid card would be received from the recipient when claim 6, from which claim 10 depends, describes a transfer TO the recipient.  Therefore, the examiner suggests further amendment to clarify what the applicant intends to claim.**

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Williams, et al., Patent No. 10,580,028 B1 in view of Goldstein, Patent No. 11,170,398 B1 and in further view of Whelan, et al., WIPO Punlication No. WO 2019/161404 A1 and in further view of Bhagat, et al., Pre-Grant Publication No. 2020/0211124 A1.
Regarding Claim 13, the combination of Williams, Goldstein, and Whelan teaches:
the method of claim 1
Williams, Goldstein, and Whelan, however, does not appear to specify:
searching a plurality of customer profiles to identify a gift recipient customer profile using the gift recipient contact information
creating the gift recipient reward points account in response to the gift recipient not having a customer profile
Bhagat teaches:
searching a plurality of customer profiles to identify a gift recipient customer profile using the gift recipient contact information and creating the gift recipient reward points account in response to the gift recipient not having a customer profile (see [0032]-[0033] in which a sender is transferring a reward or currency to a recipient in a social network, and if the recipient does not have an account, the system automatically registers them for an account and then notifies them that they are designated to receive a gift transfer from the sender; the examiner notes that while Bhagat does not explicitly teach the “searching” limitation, the system receives recipient information and determines if they have an account, and therefore the cited paragraphs are considered to read on the “searching” limitation)
It would be obvious to one of ordinary skill in the art to combine Bhagat with Williams,  Goldstein, and Whelan because Williams already teaches a sender identifying recipient profile information as well as transferring to non-customer recipients, and Goldstein already teaches verification of a recipient account prior to allowing the transfer to take place, and initiating account creation for a recipient would allow the system to potentially gain another registered customer during a time when the recipient is more open to the possibility due to their pending reception of a gift, and the account would allow the recipient to then participate in the currency transfers facilitated by the systems of Williams and Goldstein.  


Claims 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, et al., Patent No. 10,580,028 B1 in view of Ballout, Pre-Grant Publication No. 2013/0024360 A1 and in further view of Whelan, et al., WIPO Publication No. WO 2019/161404 A1.
Regarding Claim 14, Williams teaches:
A method for person-to-person gifting of a cash-equivalent gift using reward points, comprising:
receiving, from a bank customer, a request to issue a cash-equivalent gift to a gift recipient based on reward points, the request identifying gift recipient contact information for the gift recipient and a reward points amount (see Figure 5, Column 2, lines 50-59, Column 6, lines 47-58)
converting the reward points amount to the cash-equivalent gift (see at least Column 7, lines 25-44)
debiting a reward point account for the bank customer for the reward points amount after authorizing issuing of the cash-equivalent gift (see Column 8, lines 33-52 in which it is clear that after a transaction has been completed, the transaction including transferring of reward points to a selected recipient as a cash-equivalent gift, only then is the giver’s account debited the corresponding amount of reward points )
Williams, however, does not appear to specify:
creating a redemption code for the gift recipient to receive the cash-equivalent gift at a device in a network 
associating the redemption code with the cash-equivalent gift
sending the redemption code to the gift recipient contact information to redeem the cash-equivalent gift
receiving, from a device in the network, the redemption code
authorizing the device to issue the cash-equivalent gift
Ballout teaches:
creating a redemption code for the gift recipient to receive the cash-equivalent gift at a device in a network (see [0165], [0168]-[0169])
associating the redemption code with the cash-equivalent gift (see [0165], [0168]-[0169])
sending the redemption code to the gift recipient contact information to redeem the cash-equivalent gift (see [0165], [0168]-[0169])
receiving, from a device in the network, the redemption code (see [0165], [0168]-[0169])
authorizing the device to issue the cash-equivalent gift (see [0165], [0168]-[0169])
It would be obvious to one of ordinary skill in the art to combine Ballout with Williams because Williams already transfer of currency to a recipient and recipient verification, and using a code would allow the code to facilitate availability of funds regardless of other obstacles like lack of account, lack of other identification, etc.
  Williams and Ballout, however, does not appear to specify:
comprising a date and time to send a notification of the cash-equivalent gift to the recipient
sending the notification…at the date and time in the request
Whelan teaches:
comprising a date and time to send a notification of the cash-equivalent gift to the recipient and sending the notification…at the date and time in the request (see at least [0110] in which the gift giver selects a date and time to send a notification of the gift to the gift recipient; see also [0117] in which the gift card for a merchant is for a specific currency value, which has a cash equivalence) 
It would be obvious to one of ordinary skill in the art to combine Whelan with Williams and Ballout because Williams already teaches transfer of reward points converted into currency of a recipient, and allowing the gift giver to set a date and time for notification would allow them to control the timing, which is especially important if they are trying to achieve a certain effect or coincide with a personal event such as a birthday or holiday, making the system more attractive to use.
  Williams, Ballout, and Whelan, however, does not appear to specify:
debiting a reward point account for the bank customer for the reward points amount after authorizing the device to issue the cash-equivalent gift
Williams does however teach debiting a reward point account for the bank customer for the reward points amount after authorizing issuing of the cash-equivalent gift at least at Column 8, lines 33-52 in which it is clear that after a transaction has been completed, the transaction including transferring of reward points to a selected recipient as a cash-equivalent gift, only then is the giver’s account debited the corresponding amount of reward points.  Further, Ballout teaches the transaction being the authorizing the device to issue the cash-equivalent gift in [0164]-[0168].  Therefore, it would be obvious to one of ordinary skill in the art to combine debiting a reward point account for the bank customer for the reward points amount after authorizing the device to issue the cash-equivalent gift with Williams, Ballout, and Whelan because Williams teaches debiting a reward point account for the bank customer for the reward points amount after authorizing issuing of the cash-equivalent gift in which completed transaction information is received, and Ballout teaches the transaction being the authorizing the device to issue the cash-equivalent gift, and the transaction completion information would still be received regardless of what manner it occurred in, such as after authorization of the device to issue the points, and that would trigger the debiting of the reward points from the giver in Williams, and further the reward points would need to be debited from the giver at some point once the transaction is definitively authorized for completion or completed, so debiting the reward points after authorization by the device versus after some other kind of transaction is considered an obvious variant. 


Regarding Claim 15, the combination of Williams, Ballout, and Whelan teaches:
the method of claim 14
Williams further teaches:
wherein the network comprises automated teller machines and point of sale devices (see at least [0168]-[0170], [0177]-[0179]; the examiner notes that ATM’s are also considered points of sale) 

Regarding Claim 16, the combination of Williams, Ballout, and Whelan teaches:
the method of claim 14
Williams further teaches:
wherein the redemption code comprises at least one of a machine readable code, a personal identification number, and a one-time code (see [0165], [0168]-[0169])

Regarding Claim 18, the combination of Williams, Ballout, and Whelan teaches:
the method of claim 14
Williams further teaches:
wherein the contact information for the gift recipient comprises at least one of a gift recipient email address and a gift recipient phone number (see Column 6, lines 47-59)



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Williams, et al., Patent No. 10,580,028 B1 in view of Ballout, Pre-Grant Publication No. 2013/0024360 A1 and in further view of Whelan, et al., WIPO Publication No. WO 2019/161404 A1 and in further view of Bhagat, et al., Pre-Grant Publication No. 2020/0211124 A1.
Regarding Claim 19, the combination of Williams, Ballout, and Whelan teaches:
the method of claim 14
Williams, Ballout, and Whelan, however, does not appear to specify:
searching a plurality of customer profiles to identify a gift recipient customer profile using the gift recipient contact information
creating the gift recipient reward points account in response to the gift recipient not having a customer profile
Bhagat teaches:
searching a plurality of customer profiles to identify a gift recipient customer profile using the gift recipient contact information and creating the gift recipient reward points account in response to the gift recipient not having a customer profile (see [0032]-[0033] in which a sender is transferring a reward or currency to a recipient in a social network, and if the recipient does not have an account, the system automatically registers them for an account and then notifies them that they are designated to receive a gift transfer from the sender; the examiner notes that while Bhagat does not explicitly teach the “searching” limitation, the system receives recipient information and determines if they have an account, and therefore the cited paragraphs are considered to read on the “searching” limitation)
It would be obvious to one of ordinary skill in the art to combine Bhagat with Williams, Ballout, and Whelan because Williams already teaches a sender identifying recipient profile information as well as transferring to non-customer recipients, and Ballout already teaches verification of a recipient using a code prior to allowing the transfer to take place, and initiating account creation for a recipient would allow the system to potentially gain another registered customer during a time when the recipient is more open to the possibility due to their pending reception of a gift, and the account would allow the recipient to then participate in the currency transfers facilitated by the systems of Williams and Ballout.  


Response to Arguments

Regarding the rejections based on 35 USC 103
The applicant’s amendments have been considered but are MOOT in light of the new grounds of rejection necessitated by the applicant’s amendments to the claims.
Conclusion
The following prior art reference was not relied upon in this office action but is considered pertinent to the applicant’s invention:
Kirch, et al., Pre-Grant Publication No. 2018/0150837- also teaches a device requesting authorization of a transaction and use of a cash-equivalent gift, and if the transaction is authorized and completed at the POS device, then the giver’s account is debited the gift amount after the authorization.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F 9am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/            Primary Examiner, Art Unit 3682